Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 1 of 26 PageID #: 18




                     Exhibit A
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 2 of 26 PageID #: 19

                                                                                                   USOO786O254B2


(12) United States Patent                                                       (10) Patent No.:                   US 7,860,254 B2
       Soliman                                                                  (45) Date of Patent:                     Dec. 28, 2010
(54) COMPUTER SYSTEM SECURITY VIA                                                   6,839.434 B1* 1/2005 Mizikovsky ................ 380.247
        DYNAMIC ENCRYPTION                                                    2003/0217292 A1* 1 1/2003 Steiger et al. ............... T13 201
(76) Inventor: Hamdy Soliman, 1214 Calle De Lago,                                              OTHER PUBLICATIONS
                     Socorro, NM (US) 87801                                  Menezes et al. “Handbook of Applied Cryptography” 1997. CRC
                                                                             Press LLC, pp. 397-403.*
(*) Notice:          Subject to any disclaimer the term of this              Schneier, Bruce "Applied Cryptography Second Edition' 1996, John
                     patent is extended or adjusted under 35                 Wiley and Sons, Inc.; pp. 197-211.*
                     U.S.C. 154(b) by 2596 days.                             Silberschatz et al. “Operating System Concepts” 5" Edition 1999,
                                                                             John Wiley and Sons, pp. 63 and 99.*
 21) Appl. No.: 10/387,711
(21) Appl. No         9                                                      * cited by examiner
(22) Filed:          Mar 13, 2003                                            Primary Examiner Matthew T Henning
(65)                Prior Publication Data                                   (57)                       ABSTRACT
        US 2004/0179682 A1     Sep. 16, 2004
                                                                             A dynamic computer system security method and system
(51) Int. Cl.                                                                using dynamic encryption and full synchronization between
     H04L 9/6                     (2006.01)                                  system nodes. A data record from a data stream created by a
     H04L 9/00                    (2006.01)                                  Source user is encrypted with an initial dynamic session key.
     H04L 29/06                   (2006.01)                                  A new dynamic session key is generated based upon a data
     HO4L 9/08                    (2006.01)                                  record and a previous dynamic session key. The new dynamic
(52) U.S. Cl. .......................... 380/279; 380/46; 713/155            session key is then used to encrypt the next data record. A
(58) Field of Classification Search ................... 380/46,              central authority is used to synchronize and authenticate both
                                                380/279; 713/155             Source and destination users with dynamic authentication
     See application file for complete search history.                       keys. The central authority and users constantly regenerate
                                                                             new dynamic authentication keys. A child process is forked to
(56)                   References Cited                                      ensure Synchronization and authentication of dynamic
                 U.S. PATENT DOCUMENTS                                       authentication keys of each node upon a request for a secure
                                                                             communication establishment from a user. The central
       4.568.966 A * 2/1986 Lippel ......................... 386.21          authority generates the initial dynamic session key with the
       5,091,942 A * 2/1992 Dent .......                 ... 380/46          current dynamic authentication key to begin a secure com
       5,253,294 A * 10/1993 Maurer ....................... 380.264          munication session
       5,365,588 A * 1 1/1994 Bianco et al. ................. 380.42
       5,491,750 A * 2/1996 Bellare et al. ............... 713,155
       6,301,664 B1 * 10/2001 Di-Crescenzo et al. ...... T13, 189                            15 Claims, 16 Drawing Sheets
                                                                                                  182
                                                                                       DAKn -
                                                                                             DAPurevious)




                                     88



                                           Seld of Randon
                                          generation e AK1




                                                                                                             190


                                                                  BAKIDAK2                       PKI - 192
                               194
                                                                              ----------                DAK(new)
                                                 Number
                                              Regeneration   -1
                                           Counter DAKNRC
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 3 of 26 PageID #: 20
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 4 of 26 PageID #: 21


U.S. Patent                 Dec. 28, 2010              Sheet 2 of 16                     US 7,860,254 B2




                             A user Usends a registration request to the
                                       central authority CA                   10


                           CA generates randomly an entry in the dynamic
                          authentication key table (CA DAK U) and sends
                                a copy of it to U, via a secure channel

                                                                                                            15

       CA starts a daemon to regenerate                            Ustarts a daemon to regenerate DAK
   CA DAKU dynamically every 8t, and to                           dynamically every 8t, and to maintain a
    maintain a number-regeneration-counter                       number-regeneration-counter DAK NRC
              CA DAK NRCU


                                                 FIG. 2
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 5 of 26 PageID #: 22


U.S. Patent                      Dec. 28, 2010                   Sheet 3 of 16                               US 7,860,254 B2




      User, Source or Destination

      Palent Process (Key management                                                    Parent Process: forks a child
      daemon): regenerates the user's                                                   communication process upon
      dynamic authentication key forever.                                               every connection request.
   Connection event     - Fork a child process:
     Source only              --Sorce onl                                                                    Corresponding
                                   A.                                                                         user source's
                                                                                                                daemon
                          Freeze the dynamic authentication
                                key (DAK) generation
                                        Source on                                                                        Corresponding
                                                                                                                        user destination's
                                                     Request a secure connection, and                                        daemon
                                                     scnd synchronization information
                                                                Source Only                         1
                                                                                Fork a child process
                                               Notify destination of the secure
                                                         connectinn
                         Fork a childprocess.
                           Destinatidh Only


                               Freeze the DAK generation                             Rece
                                    Destination only
                                              Send synchronization information
                                                       Destination
                                                       D             only
                                              CA synchronizes with both users
                             In case of synchronization failure, terminate all child processes
                                          CA and both users mutually authenticate
                                           cervice
                             In case of authentication failure, terminate all child processes
                                            Randomly generate a session key DSK
                                            and send it to each user encrypted with
                                             the user's dynamic authentication key
                                        Return the DSK and each aligned DAK with
                                         its count to its relative daemon in order to
                                            initialize a new key generation state.

                          Start a secure communication                         Terminate child
                             (source with destination)                            process
                                                         FIG. 3
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 6 of 26 PageID #: 23


U.S. Patent                        Dec. 28, 2010                      Sheet 4 of 16                      US 7,860,254 B2




                                                                               w                        16
                                 , CA receives a dynamic session key generation          -
                                 request from a user U, to communicate with user
                                     U, along with its frozen U. DAK NRC.


                                  CA forks a child communication process, which         - 18
                                           asks U to send its DAK NRC.




                                                               YES
                      Receive a snapshot copy of CA DAKU, and CA DAK U and their
                         counts CA NRCU, and CA NRCU) from their corresponding
                                daemon. Then, CA aligns with U and U (FG, 5)


                                                        Successful
                                                  synchronization of        YES
    26                                                  both users?
         Y
              CA ignores the last synchronization
             effects of the non-synchronized user,
             sends an “ABORT” message to both
             users, and terminates its child process.

                                                                                    -1 28
                                          CA authenticates both U, and U
                                                     (FiG. 6a)


                                         NO             Successful
   32                                                authentication of                                               34
         \                                               both users                                           -
                                                         CA generates a dynamic session key DSK and sends a "SESSION KEY”
         CA ignores the last synchronization              message to U, and U, including DSK encrypted by each user's dynamic
          effects of the non-authenticated              authentication key (CA DAKU, and CA DAK U). The DSK along with
         user, sends an “ABORT message                    the frozen/snapshot DAKs, at both user and CA nodes, are used as a new
          to both users, and terminates its              state, in the DAK regeneration process, by the key management daemons.
                   child process.                                    Then, CA's child communication process terminates.

                                                           FIG. 4
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 7 of 26 PageID #: 24


U.S. Patent          Dec. 28, 2010               Sheet 5 of 16                US 7,860,254 B2




                   CA DAK NRC U=
                     U DAK NRC 2
                                                                                   -
                                                                   CA DAK NRC U
       40
                                                                  Uacceptable
                                                                    DAK NRCrange?
                                                                              within
                      Report failure to synchronize


                                                                   CA DAK NRCU <
      44                                                              U DAK NRC

                     CA performs (U DAK NRC
                   CADAK NRCU) dynamic key
                regeneration on CA DAKU, in order to
                         synchronize with U.              CA sends a “SYNCHRONIZE" message to
                                                              U, including (CA DAK NRC U
                                                           U DAK NRC), for U to perform dynamic
                                                              key regeneration on its DAK, to
                                                                   synchronize with CA.


                                                                     Received “SYNC'
                   Report failure to                               Acknowledgment from
                     synchronize




                                               FIG. 5
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 8 of 26 PageID #: 25


U.S. Patent                Dec. 28, 2010               Sheet 6 of 16                            US 7,860,254 B2




                            CA generates nonce N and sends (N, E(N)) to U, where
                           E(N) is the encryption of N using CADAKU, including
                                   "AUTHENTICATE" message (FIG 10).


                                           Received authentication s
                                        cknowledgment including ECW
                                                   from U.
                                                                                          YES
                       54 -
                                  CA decrypt E(N) using CADAKU) to get
                                                  D(E(N))




             58
                            Report successful                       Report failure to
                     authentication of user U by CA.             authenticate Uby CA.

                                                                                62
                                                 resume FIG 4 i?
                                                  FIG. 6a




                                   U decrypts E(N) with DAK to get D(E(N))


                                        YES                         NO


        68
             \    Successful authentication of CA by         Failure to authenticate CA
                  U. Acknowledge to CA, including             by U, abort connection
                                 E(N)                             establishment.



                                                  FIG. 6b
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 9 of 26 PageID #: 26


U.S. Patent                 Dec. 28, 2010                 Sheet 7 of 16                      US 7,860,254 B2




                                                          72
             CA expericnces shut-down event.                     Usystem experiences shut-down event,


          CA sends a “freeze-DAK-regenerating”                    Usends a "freeze-DAK-regenerating"
         message to all previously subscribed users.                        message to its CA.

                                                          76                       y
          CA saves all DAKs into a temporary file.                Usaves its DAK into a temporary file.




                      CA shuts down                                          U’s system shuts
                                                                                   down




          CA reboots after a time t, reloads DAKs
                                                         - 80    U's system reboots after a time t, reloads
         from temporary file, and asks all registered             DAK from temporary file, and sends its
                 users to send DAK NRC.                                   DAK NRC to the CA.
                                                     2-82
                For every registered user U:                               Synchronize (CA, U)
          Synchronize (CA, U), to obtain the same                                 (FIG. 5)
                 DAK at their sites (FIG. 5)
                                                                Use the same obtained DAK to authenticate
         Use the same obtaincol DAK to authenticate                      U and CA to one another
                  U and CA to one another                                         (FIG. 6)
                          (FIG. 6)
                                                        - 85
                                                                  In case of successful synchronization, U
           CA sends a “resume-DAK-regenerating”                     sends a “resumc-DAK-regenerating
          message to the successfully synchronized               message to CA. Otherwise, U? establishes a
         users. Other users asked to establish a new                    new registration with the CA.
                        registration.

                         FIG. 7a                                             FIG. 7
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 10 of 26 PageID #: 27


U.S. Patent                    Dec. 28, 2010                     Sheet 8 of 16                         US 7,860,254 B2




                                                       86
                                  ls the source
                               U, registered to CA                       Register to CA (FIG. 2).
                                 YES

         Fork a child process to freeze DAK generation and to send session
      establishment request to the CA that includes the frozen DAK NRC and
                    the destination user's (U) identification.

                                        v                        -1 92
                         Start handshaking with the CA.                                                       N 94
                                    (FIG.10)                                 Resume from Fig 10, i.e.,
                                                                          handshaking is a success; receive
                                                                                     initial DSK

                Using DSK as a seed, generate n dynamic session keys               96
               (DSK, ..., DSK) each of the same size as the DSK's size.

                     Extract the next n records (Record, ...,      -98
                      Record), each of the same size as the
                                    DSR size.

                                        V                    w               100
                  Encrypt data Record using its corresponding
                    dynamic session key DSK, resulting in a
                     cipher Cipher for i=1,..., n. (FIG. 1)

                      With Record, and current DSK, as input,                102
                        regenerate a new DSK, for i=1,...,n
                                      (FIG. I.3)
                                        y                                     04
                          Transmit the ciphers: Cipher,            -
                                   for i=1,...,n



                              More data to transmit
                                                     N(N- 106




                                                          FIG. 8
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 11 of 26 PageID #: 28


U.S. Patent                   Dec. 28, 2010               Sheet 9 of 16                  US 7,860,254 B2



                                                                          08
           U receives a request of communication with
                            U from CA.
                                                               -
                                  w
             Fork a child process to stop regenerating
             DAK; send the frozen DAK NRC to CA.

                                                                                                       14
                                                                      Resume from Fig 10, i.e.,
                                                                  handshaking is a success, received
                                                                               initial DSK
      Using DSK as a seed, generate in new DSKs (DSK, ...,
      DSK) each of the same size as the DSK size.

                  Receive the cipher records: Cipher,
                              for i=1,...,n

                 Decrypt cipher records Cipher, using
             corresponding DSK, resulting in a decrypted
                 record Record, for i=1,..., n. (Fl.(G. l2)


                 Restore the original message data by
                assembling decrypted records (Record,
                               ... Record.)

                Having Record, and current DSK, as input,
                    generate new DSK, for i=1,...,n
                                (FIG. 13)


           YE              More data to receive

                                         NO




                                                   FIG. 9
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 12 of 26 PageID #: 29


U.S. Patent                 Dec. 28, 2010             Sheet 10 of 16                          US 7,860,254 B2




                                    Start handshaking with CA



                                          a message from
                                                CA

                                                                                                           1N-32
                                              MESSAGE TYPE

                                  unreat                   SESSION KEY (E(DSK))                  ABCRT -144
                Regenerate          Authenticate CA              Decrypt E(DSK)               Abort Connection
          dynamically DAK for         (FIG. 6(b)).              using DAK to obtain             Request, and
            x times (FIG. 14).                                       the DSK                    terminate the
                                                                                               communication
                                                                                               child process.

             Send"SYNC"                                  Return the aligned DAK and the
          acknowledgment to                             new DSK to the parent daemon in
                the CA                                     order to initialize the DAK
                                                                regeneration state.

                                                        Resume connection establishment
                                                        at the user (source or destination)
                                                             side (FIG.8 and FIG.9)

                                                FIG. I0
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 13 of 26 PageID #: 30


U.S. Patent          Dec. 28, 2010       Sheet 11 of 16               US 7,860,254 B2




                                       Dynamic Byte Permutation:
                              Permute C"Lj) with C"PT)), for j = 1,..., m.




                                      FIG. I. I.
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 14 of 26 PageID #: 31


U.S. Patent          Dec. 28, 2010       Sheet 12 of 16               US 7,860,254 B2




                   20   Y

                     C1 C.2 C3                                Cm             S8




                                                                          1N- 162
                                      Dynamic Byte Permutation:
                              Permute Ci with CPTj), for j=m down to I.




                                      FIG. I2
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 15 of 26 PageID #: 32


U.S. Patent                 Dec. 28, 2010                           Sheet 13 of 16                                 US 7,860,254 B2




                           DSK, 1 DSK, (2)                                             DSKm              170
                                             st   8   P.    a   w         a                     ?os,




                                                                                                                                    - 174
                                                                      8   Ah   A   A   as   a   a   so    w    w   a                ExpK


                          Expkl       DExpK3                                                                                      pK2m
                                  ExpK2      ExpK.4                                                                    ExpK2p41




         R. Random
        generation DSKl




                                                           <\                                                      N - 78

                                         DSK               DSK2                                               DSK.m -N-




                                                            FIG. I.3
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 16 of 26 PageID #: 33


U.S. Patent                           Dec. 28, 2010          Sheet 14 of 16                   US 7,860,254 B2




                                     ExpKl       ExpK3)                                                 (pK(2m)
                                             Expk2      pK 4                                   pK2p41
          188



                  Seed of Random
                generation = DAK1)




                               --"                DAK (1) DAK (2)                       2K in 1 N- 192
                                                                    . . . . . . . . . . . .     DAK(new
    194

                       Number
                    Regeneration
                 Counter DAK NRC




                                                        FIG. I.4
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 17 of 26 PageID #: 34


U.S. Patent                  Dec. 28, 2010            Sheet 15 of 16         US 7,860,254 B2




                             DAKl) DAK2                          DAKni) -




                                 ExpK2         ExpK (4)                      2%pK2p41




           Seed of Randon
         generation = DAKl




                                               x-                       \-
                     -g-g-g
                                          K1       K (2)                    Km   1N 206
                                                                        Ik




                                               FIG. I5.
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 18 of 26 PageID #: 35


U.S. Patent                      Dec. 28, 2010              Sheet 16 of 16         US 7,860,254 B2




                                DAKDAK2                                PAK (n/1
                                                              A
                                                       DSK1 DSK2                        DSKm    2.


                               ExpK Al        ExpK 3
                                                            ..............                      pK2m
                                                                                                     Expk
                                         ExpK 2      pK 4                              pK2p1)
     214



             Secci of Random
           generation = DAKl




                                                   Kl                             \,- 216
                        - SHE-g                 Kll     K2                        Km     1N 218
                                                      III"




                                                      FIG. I.5
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 19 of 26 PageID #: 36


                                                       US 7,860,254 B2
                               1.                                                                         2
        COMPUTER SYSTEM SECURITY VA                                      key, and is used to decrypt any data received at U, which was
            DYNAMIC ENCRYPTION                                           encrypted with the corresponding public key. The RSA cryp
                                                                         tography system generates large random primes and multi
          BACKGROUND OF THE INVENTION                                    plies them to get the public key. It also uses a complex encryp
                                                                         tion function Such as mod and exponential operations. As a
   1. Field of the Invention (Technical Field)                           result, this technique is unbreakable in the lifetime of a human
   The present invention relates to the field of computer sys            being for large keys, e.g., higher than 256 bits, and also
tem security, more particularly to a dynamic data encryption             eliminates the problem of the insecure exchange of symmet
and node authentication method and system that distributes               ric keys, as in a DES system. However, the huge computa
the complexity of the encryption algorithm over the dynamics        10   tional time required by RSA encryption and decryption, in
of data exchange and involves full synchronization of encryp             addition to the time required to generate the keys, is not
tion key regeneration at System nodes, independent of the                appealing to the Internet user community. Thus, RSA cryp
node clocks.                                                             tography is mainly used as "one shot solid protection of the
   2. Background Art                                                     symmetric cryptography key exchange.
   The fundamental objective of cryptography is to enable           15      In the RSA public key system, if a first user (U) requests
users to communicate securely via an insecure shared data                a secure communication with a second user (U), the latter
communication channel or system environment, maintaining                 will generate a pair of encryption keys: public E. and private
data integrity, privacy, and user authentication. Over the past          D. An internal Super user Spy (S), with a helper (H) intruding
century, various cryptography systems have been developed                on the communication line externally, can easily generate its
which require a great deal of time to break even with large              own pair of keys, a public Es and private Ds, and pass Ds and
computational power. However, if an intruder obtains the                 E, to H. Then S can replace the public key E with its own
encryption key, the encryption mechanism, and probably the               public key Es. Thus, all data moving from U to U will be
entire system security, is compromised and a new key is                  encrypted using Es instead of E. Now H can decrypt the
required.                                                                cipher text moving between U and U using the private key
   In order to make an encryption system nearly impenetrable        25   Ds, store it, and re-encrypt it using the original E, in order for
to an intruder, two strategies are commonly used: 1) a long              U to receive and decrypt it without any knowledge of the
encryption key, and/or 2) a complex encryption function. A               break that occurred in the middle. Such an attack is typically
key of length n bits has a 2" search space. Therefore, for large         called the “super-user-in-the-middle' attack.
values of n an intruder needs to spend more than a lifetime to              Even though they are secure against outsider attack, both
break the cipher. Also, simpler encryption functions provide        30   the symmetric and public key cryptography systems are still
a less secure encryption system. For instance, an encryption             Vulnerable to insiderattacks. By obtaining the key at any time
code that applies the logic XOR function is easy to decipher             of a secure session, an intruder can decipher the entire
no matter how long the key length is. This is because the XOR            exchanged data set, past and future. Further, a Super user can
operation is performed on one bit of data and its correspond             easily steal a static symmetric key and send it to an outside
ing bit from the encryption key, one bit at a time. The deci        35   intruder to sniff and decrypt the cipher text, particularly in the
phering approach of Such simple encryption functions by an               DES and AES systems.
intruder is based on the divide-and-conquer mechanism. The                  A common way to protect a static encryption key is to save
intruder first deciphers individual key fragments, which is              it under a file with restricted access. This restriction is not
relatively uncomplicated to accomplish due to the simple                 enough, however, to prevent a person with Super-user privi
linearity of the XOR function, then reconstructs the entire key     40   lege from accessing the static key in the host file. Even when
once all of the individual fragments are obtained. It is more            keys are changed for each communication session, for
difficult to apply such a divide-and-conquer approach to                 example in the Diffie-Hufman system, there is a time window
break the key of a nonlinear exponential encryption function,            enough for the Super-user to obtain the semi-static key. In
such as used in the Rivest-Shamir-Adelman (RSA) system.                  most crypto systems, once the key is found the previous and
   At present, there are two major cryptography system phi          45   future communicated data are no longer secure.
losophies: 1) symmetric systems (static or semi-dynamic                     Various other attempts have been made to circumvent
key), and 2) public key systems (static key). In symmetric               intrusion by outside users through encryption of communi
systems, e.g., DES, AES, etc., a key is exchanged between the            cated data. Examples of such methods include that described
users, the sender and receiver, and is used to encrypt and               in U.S. Pat. No. 6,105,133 to Fielder, et al., entitled, “Bilateral
decrypt the data. There are three major problems with sym           50   Authentication and Encryption System: U.S. Pat. No. 6,049,
metric systems. First, exchanging the key between users                  612 also to Fielder, et al., entitled, “File Encryption Method
introduces a security loophole. In order to alleviate such a             and System:” and U.S. Pat. No. 6,070,198 to Krause, et al.,
problem, the exchanged key is encrypted via a secure public              entitled, “Encryption with a Streams-Based Protocol Stack.”
key cryptography system. Second, the use of only one static              While the techniques described in these patents may be useful
encryption key makes it easier for an intruder to have an           55   in preventing unwanted intrusion by outsiders, they are still
ample amount of time to break the key. This issue is addressed           prone to attack by the Super-user-in-the-middle.
by the use of multiple session keys that are exchanged peri                 The present invention alleviates the problems encountered
odically. Third, and more importantly is the susceptibility to           in the prior art, providing continuous encryption key modifi
an “insider' attack on the key. This is referred to as the “super        cation, one key for each data record. New keys are generated
user spying on the “setting duck' static key inside the sys         60   from the previous key and data record, and are used to encrypt
tem, where the time window between exchanging keys might                 the subsequent data record. The key lifetime is equal to the
be long enough for a Super user, who has a Super user privi              time span of record encryption, which is too small for an
lege, to break in and steal the key.                                     intruder to break and a Super-user to copy. The present inven
   In the RSA public key cryptography system, a user (U)                 tion also reduces computational overhead by breaking the
generates two related keys, one is revealed to the public,          65   complexity of the encryption function and shifting it over the
deemed the “public key, to be used to encrypt any data to be             dynamics of data exchange. Speed is also improved through
sent to U. The second key is private to U. called the “private'          the use of a simple XOR logic encryption function. A shuf
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 20 of 26 PageID #: 37


                                                     US 7,860,254 B2
                               3                                                                       4
fling mechanism based on a dynamic permutation table,                  where a byte from the DAK is used as a seed of random
which is generated from the current session key, is coupled            generation. If no previous DSK exists, because it is the user's
with the XOR logic operation, to strengthen the encryption             initial session, then K is formed from the initial DAK, only,
function. Encryption is fully automated and all parties, the           where a copy of the DAK replaces the nonexistent DSK.
Source user, destination user, and central authority, are clock           The method of the present invention also includes synchro
free synchronized, and securely authenticated, at all times.           nizing one node to another node. Synchronization is achieved
   The present invention also alleviates the “super-user-in            by aligning the DAKS of one node to another and comprises
the-middle' attack. An intruder must obtain an entire set of           the steps of forking a child communication process at a user
keys, at the right moment, without being noticed, in order to          node which freezes the DAK and its number regeneration
decrypt the entire ciphered message. The dynamic key              10   count at the user node, transmitting the frozen DAK number
encryption system of the present invention is deployable at            regeneration count from the user node to a central authority
any level of a system, as there is complete synchronization            node; forking a child communication process at the central
between parties.                                                       authority node which snapshots the DAK number regenera
                                                                       tion count for that user at the central authority node; compar
   SUMMARY OF THE INVENTION (DISCLOSURE                           15   ing the frozen and Snapshot DAK number regeneration counts
            OF THE INVENTION)                                          of the user and central authority nodes; and aligning the
                                                                       DAKs of the user and central authority nodes according to the
   The present invention is a method of providing a secure             comparison.
data stream between system nodes. The method includes                     In addition to being aligned, nodes are authenticated to one
creating data at a source user node and regenerating a new             another by generating a nonce, N, at the central authority
encryption key, or dynamic session key (DSK), at the node              node; encrypting the nonce with a frozen DAK; transmitting
using the created data and a previous DSK. The new DSK is              the nonce and the encrypted nonce to a user node; decrypting
generated by performing a logic operation on a previous DSK            the encrypted nonce at the user node with a frozen DAK; and
and a data record. Preferably, the logic operation is an XOR           comparing the decrypted nonce with the nonce. Then, both
operation. The data record and previous DSK are XORed to          25   nodes calculate N. If the user node determines that the
form an expanded key, ExpK. Bytes are randomly selected                decrypted nonce is equal to the nonce, then the user node
from the ExpK to generate the new DSK, using a byte from a             transmits an encrypted version of N back to the central
previous DSK as a seed of random generation.                           authority node, encrypting it with its DAK. The central
   A data record is encrypted with a DSK by performing a               authority node receives the encrypted N and decrypts it with
logic XOR operation on the data and DSK to form a tempo           30   its DAK. Finally, the central authority compares the
rary cipher. Portions of the cipher are then permuted to form          decrypted N° to N, and if it finds them equal, mutual authen
another cipher, which is then transmitted over a data stream to        tication was successful.
the destination user node.                                               Once a central authority has synchronized and authenti
  A block of n data records at a time, each record ofm bytes,          cated itself to a user, the central authority generates an initial
and a corresponding number of n DSKS, each of m bytes, are        35   DSK; encrypts the initial DSK with the DAK that is aligned
combined to form n new DSKs. The n new DSKs are then                   with that user; and transmits the encrypted initial DSK to that
used to encrypt the subsequent block of n data records. The            user. The same initial DSK is sent to both the source and
process continues until all data records are encrypted and             destination users, encrypted with their corresponding aligned
transmitted from the source user node.                                 DAKS So that they can start a secure communication session.
   The method further comprises the step of receiving             40   After having received the identical initial DSK from the cen
encrypted data at a destination user node and decrypting the           tral authority, each user, source and destination, regenerates
received encrypted data with a DSK. Once the encrypted data            new DSKs based on previous DSKs and the data that was
is decrypted, new DSKs are regenerated at the destination              created at the Source user node.
user node using the decrypted data and a previous DSK. A                  The present invention is further a system for providing a
central authority node is used to assure that both the source     45   secure data stream between a source programmable apparatus
and destination nodes begin with the same initial DSK so that          and a destination programmable apparatus. The system com
the destination node can properly decrypt the received                 prises: a source programmable apparatus; a data stream cre
encrypted data.                                                        ated by the source programmable apparatus; means for
   The present invention is further a method of authenticating         encrypting data of the data stream with a DSK; and means for
one system node to another system node comprising the steps       50   regenerating a new DSK using data from the data stream. The
of generating an authentication key at a central authority             system also includes a destination programmable apparatus
node; transmitting the authentication key to a user node; and          in electrical communication with the source programmable
starting a daemon at the central authority node and a daemon           apparatus; means for transmitting encrypted data to the des
at the user node. These daemons regenerate new dynamic                 tination programmable apparatus; means for decrypting the
authentication keys (DAKS) every Öt and maintain a corre          55   encrypted data received at the destination programmable
sponding number-regeneration-counter at each node.                     apparatus with a DSK; and means for regenerating a new
   A new DAK is generated by performing an XOR logic                   DSK using decrypted data.
operation on a previous DAK and an auxiliary key, K. Per                  A primary object of the present invention is to provide a
forming the XOR operation on the previous DAK and auxil                dynamic encryption method and system having no static
iary key, Kforms an expanded key, ExpK. Bytes are randomly        60   keys, public or private, that are Susceptible to a security
selected from this expanded key to generate the new DAK,               breach. Another primary object of the invention is to provide
where a byte from a previous DAK is used as a seed of random           improved security to a data stream between a source and
generation. The auxiliary key, K, is formed by performing an           destination user, in particular to provide improved security
XOR logic operation on the DAK and last used DSK. Per                  against a Super-user having insider privileges. Another pri
forming the XOR operation on the previous DAK and DSK             65   mary object of the present invention is to provide Such
forms an expanded key, ExpK. Bytes are randomly selected               improved security at a high speed, in a secure system envi
from this expanded key to generate the auxiliary static key, K,        ronment, via mutually authenticated users and CAS.
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 21 of 26 PageID #: 38


                                                       US 7,860,254 B2
                                 5                                                                    6
   A primary advantage of the present invention is that it is              FIG. 7b is a diagrammatic illustration of the method
fully automated, with all system nodes Synchronized and                  whereby a user freezes and resumes regeneration of its DAK
mutually authenticated, to ensure security. Another primary              upon occurrence of a user shutdown event, in accordance with
advantage of the invention is that it is simple and fast, yet            the present invention;
secure against spying by an internal Super-user or outside                 FIG. 8 is a diagrammatic illustration of secure communi
intruder due to the large number of dynamic keys (n) that                cation establishment at the source user node in accordance
would need to be broken or compromised—one key per                       with the present invention;
ciphered data record, (n) parallel sessions of encryption, and             FIG. 9 is a diagrammatic illustration of secure communi
Zero entropy of the ciphered text. Yet another primary advan             cation establishment at the destination user node in accor
tage of the invention is that it minimizes the exchange of keys     10   dance with the present invention;
between users and/or the CA. Still yet another advantage of                FIG. 10 is a diagrammatic illustration of a user handshak
the invention is that an initial DAK is securely exchanged               ing method with a CA in accordance with the present inven
between a user and CA which is continuously regenerated                  tion;
during the entire life of the user, allowing the user and CA to     15
                                                                            FIG. 11 is a diagrammatic illustration of the dynamic
synchronize (realign DAKs) and authenticate to one another               encryption and permutation method of the present invention;
as needed for a communication session or when there is a                    FIG. 12 is a diagrammatic illustration of the dynamic
disaster misalignment between a user and CA.                             decryption and permutation method of the present invention;
   Other objects, advantages and novel features, and further                FIG. 13 is a diagrammatic illustration of the DSK regen
scope of applicability of the present invention will be set forth        eration method of the present invention;
in part in the detailed description to follow, taken in conjunc             FIG. 14 is a diagrammatic illustration of the DAK regen
tion with the accompanying drawings, and in part will                    eration method of the present invention;
become apparent to those skilled in the art upon examination                FIG. 15a is a diagrammatic illustration of the formation of
of the following, or may be learned by practice of the inven             the auxiliary static key using the initial DAK in accordance
tion. The objects and advantages of the invention may be            25   with the present invention; and
realized and attained by means of the instrumentalities and                 FIG. 15b is a diagrammatic illustration of the formation of
combinations particularly pointed out in the appended                    the auxiliary static key using the DAK and previous DSK in
claims.                                                                  accordance with the present invention.
        BRIEF DESCRIPTION OF THE DRAWINGS                           30             DESCRIPTION OF THE PREFERRED
                                                                                          EMBODIMENTS
   The accompanying drawings, which are incorporated into
and form a part of the specification, illustrate a preferred                      Best Modes for Carrying Out the Invention
embodiment of the present invention and, together with the                  The present invention is a dynamic symmetrickey encryp
description, serve to explain the principles of the invention.      35
The drawings are not to be construed as limiting the inven               tion method and system for network security. The invention is
tion.                                                                    implemented between end-users (U) and central authentica
   FIG. 1a is a diagrammatic overview of a central authority             tion authorities (CAS) for user authentication purposes, and
(CA) generating daemons to manage users’ dynamic authen                  between end-users for secure exchange of digital data. The
tication keys (DAKs) in accordance with the present inven           40   users and CA reside at their respective nodes, or program
tion;                                                                    mable apparatuses, such as at one or more computers, and are
                                                                         in electrical communication, Such as via a computer network.
   FIG. 1b is a diagrammatic overview of secure communi                  Communicated data flows over a data stream between the
cation between users in accordance with the present inven                user and CA programmable apparatuses. Computer-readable
tion;                                                               45   memory provides storage for the data, dynamically changing
   FIG. 2 is a diagrammatic illustration of a user registration          keys, and other variables, as needed to allow for the regen
request to a CA in accordance with the present invention;                eration of Subsequent dynamic keys, and to carry out other
   FIG. 3 is a diagrammatic overview of synchronization and              necessary processes within the computer. Means are provided
authentication between users and a CA, and initial generation            on the programmable apparatuses for performing all of the
of the DSK by the CA in accordance with the present inven           50   various methods involved in the dynamic encryption method.
tion;                                                                    Such means include primarily computer-readable means,
  FIG. 4 is a diagrammatic illustration detailing the method             Such as Software, and the necessary related hardware.
of FIG.3:                                                                   The encryption method of the present invention distributes
  FIG. 5 is a diagrammatic illustration of synchronization of            the complexity of the encryption algorithm over the dynamics
DAKs between a CA and a user in accordance with the                 55   of the data exchange, involving the exchanged data as well as
present invention;                                                       the previous key in the process of regenerating a “dynamic'
   FIG. 6a is a diagrammatic illustration of the method                  encryption key; i.e., KEYF (KEY                   DATA RE
                                                                         CORD), where F is a key regeneration function. Thus,
whereby a CA authenticates a user in accordance with the                 there is a newly generated key for the encryption of every data
present invention;                                                  60   record, yielding Zero entropy between the cipher and the plain
   FIG. 6b is a diagrammatic illustration of the method                  data. There are no static keys, public or private, that are
whereby a user authenticates a CA in accordance with the                 Susceptible to a security breach. In order to guarantee secu
present invention;                                                       rity, the encryption method of the present invention is prefer
   FIG. 7a is a diagrammatic illustration of the method                  ably deployed in a system of registered end-users with a CA,
whereby a CA freezes and resumes regeneration of users              65   whereby the CA maintains user connections authentication
DAKS upon occurrence of a CA shutdown event, in accor                    and secures distribution of symmetric encryption session
dance with the present invention;                                        keys.
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 22 of 26 PageID #: 39


                                                        US 7,860,254 B2
                              7                                                                         8
   The invention employs two types of dynamic keys, namely                same randomly generated DAK at both nodes. This DAK is
dynamic authentication keys (DAK) and dynamic session                     used in the authentication method as the encryption and
keys (DSK). The former is used to mutually authenticate                   decryption key, because it is maintained only by the CA and
users and CAS; it is continuously regenerated throughout the              the user.
existence of the user and the CA. The latter exists when the                 Referring to FIG. 2, a diagram further illustrates the user
need arises for a secure data exchange session between users;             registration method with a CA. The user starts the registration
its regeneration is maintained only through the life cycle of             process by sending a request 10, effectively requesting the
such a session. The placement of the initial DSK at users                 generation of an initial value of its DAK, to the CA including
nodes is securely carried out by the CA, and encrypted using              authenticated documentation of its identity and purpose of
the users’ DAKs. The CA maintains an array of DAKs, one              10   registration, i.e. revealing it is a trusted user. Upon approval of
per user.                                                                 the user's credentials by the CA, the CA starts a daemon
  The invention further employs an auxiliary static key K,                related to the requesting user, and randomly selects an initial
which is formed based on the DSK and the DAK, given that                  DAK, sending a copy to the user via a secure channel 12, for
the user has established a session; otherwise, it is formed from          example, using the well-known RSA technique where the CA
the initial DAK only. This static key is continuously involved       15   uses the user's public key to encrypt the newly generated
in the regeneration of the DAK. The auxiliary static key adds             DAK. Then the CA starts a daemon that permanently regen
another dimension of security to the process against insider              erates the DAK. Upon the reception of the initial DAK, the
attacks, as it involves more dynamics to the regeneration of              user starts a daemon in order to permanently regenerate the
the DAK by allowing the contribution of the DSK to the                    DAK. From that point forward, the user and CA randomly
process, every new communication session between users.                   regenerate the next DAK every Öt period, 14, 15, based on the
The static nature of K is not to be exploited by the attacker             previous generated DAK and the auxiliary static key K. The
since its exploitation does not lead to any important informa             user and CA also maintain a number-regeneration-counter
tion; its relation to the DSK and the DAK is not reversible, i.e.,        (NRC). This method of regenerating new DAKs is depicted in
K is manufactured from DSK and DAK, yet neither DSK nor                   greater detail in FIGS. 14 and 15.
DAK can be obtained from K.                                          25      Referring to FIG. 14, a diagram illustrates the continuous
  The major role of the CA is to maintain the registered                  DAK regeneration method, where DAK represents the j"
users DAKs generation and the secure delivery of symmetric                byte of the dynamic authentication key, Kil represents thei"
session keys (DSKs) between the users. The CA also authen                 byte of the auxiliary static key, ExpKh) represents the h"
ticates the Source user to the destination user and vice versa,           byte of an “expanded key”, 1sjsm, 1shs2m. Each unit R
while authenticating itself to both users. Unless a user is          30   represents the random selection of one byte among the
pre-registered with the CA, it is nearly impossible for an                ExpK’s 2m bytes. An expanded key, ExpK 186 of twice the
intruder to have the same synchronized dynamic key with the               size of the DAK 182 is generated as follows. Each of the
CA, as a registered user. The only explicit user identity veri            DAK, K, and ExpK are divided into (m/2) regions, indexed
fication is carried out once, at the time the user first registers        from 1 to (m/2). Each region of DAK 182 and DSK, 184 is of
with the CA. Any consequent authentication is implicitly             35   length 2 bytes, and each region of ExpK, 186 is 4 bytes. The
processed, without the need to exchange any plain keys,                   indices of the four consecutive bytes of any region r in the
which would require a secure channel. The authentication                  ExpK are indexed with the values: 4r-3, 4r-2, 4r-1, and 4r
method involves the three parties to any connection: Source               The indices of the two consecutive bytes of any region r, in the
user, destination user, and CA, authenticating each other via             DAK and K, are indexed with the values: 2r-1 and 2r. The
their corresponding synchronized dynamic key.                        40   four bytes of region r in the ExpK are filled from DAK and K
   Referring to FIG. 1a, a diagrammatic overview of a CA                  as follows:
generating daemons to manage users’ dynamic authentica
tion keys (DAKs) in accordance with the present invention is
shown. Registration of trusted users, users that have for
example, provided a valid certificate of authentication or who       45
are referred by a previously-registered third party user, occurs
over a secure channel, for example, using RSA encryption,
where the CA provides the user with an initial DAK. Refer
ring to FIG. 1b, a diagrammatic overview of user communi
cation encrypted with a dynamic session key (DSK) initially          50      It will be understood by those of skill in the art that, ExpK
generated and sent by a CA is shown. Upon any user's con                  can alternatively be comprised of any number of bytes, e.g.,
nection request, a communication child process is forked at               2m, 3m, 8m, etc., and the invention is not limited to any
the CA, as well as at the user node. Each child process runs on           particular size for ExpK. If ExpK were of a different, greater
the behalf of its parent during the whole communication                   number of bytes than 2m, then the logic operation would be
session in order to avoid disturbance of the DAK generation          55   altered as needed to fill the bytes of ExpK. It will also be
process in the event of synchronization or authentication fail            understood that the byte positions chosen to be XORed
ure, for example, due to a false connection request, hardware             together to fill the positions of ExpK could similarly be
failure, etc.                                                             altered, and still remain within the inventive scope of the
   The CA is responsible for secure user authentication and               dynamic encryption and authentication method. Similarly,
generation of the initial trusted user dynamic authentication        60   alternative logic operations could be substituted for the XOR
key, DAK. Every user must register with the CA in order to                operation.
obtain its initial DAK, which is exchanged via a secure chan                 Once ExpK is created, a random selection of m bytes from
nel, e.g., using RSA. Upon the initiation of any new user's               the 2m bytes of ExpK is taken 190 based on the first byte of
secure data exchange session, both end-users and the CA                   the DAK (DAK1) as the random function seed 188. Alter
freeze their DAK generation and synchronize by establishing          65   natively, a randomly selected byte of the DAK can be used as
the same dynamic change. After the user and the CA are                    the random function seed. This function generates a sequence
synchronized (their DAKs are aligned), they both yield the                ofm random numbers in the range between 1 and 2m each of
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 23 of 26 PageID #: 40


                                                    US 7,860,254 B2
                                                                                                       10
which represents the index of the ExpK byte to be placed as           after initial request for user registration with the CA, Synchro
the next byte of the regenerated DAK 192. The operation               nized DAK regeneration continues off-line. Permanent
depicted in FIG. 14 is performed at both the user and the CA          regeneration of the DAK is maintained via a daemon running
nodes. In order to maintain synchronization control, a num            at each registered user, and a corresponding daemon running
ber-regeneration-count for the dynamic authentication key        5    at the CA.
(DAK NRC) 194 is maintained and incremented after each                   With continuing reference to the center portion of the dia
DAK regeneration. This method can be performed periodi                gram of FIG. 3, in order to establish a connection between a
cally or aperiodically (with mutual consent of CA and the             Source user U and a destination user U, US DAK regen
user) according to the implementation of the invention.               eration daemon forks a child communication process
   Continuing on to FIGS. 15a and 15b, a diagram illustrates     10   U. COM, which freezes its version of the DAK and its NRC,
the method of forming the auxiliary static key K. FIG. 15b            and sends a connection request to the CA including synchro
illustrates the formation of K using the CA-user aligned              nization information. Upon the reception of such request, the
DAK, where DAK represents the j" byte of the dynamic                  CA's communication server forks a communication child
authentication key, DSK represents the j" byte of the last            process CA COM, which will notify U. of the connection
dynamic session key, Kil represents the j" byte of the aux       15   with U. Upon the acceptance by U to the connection, US
iliary static key K, and ExpKh) represents the h" byte of an          DAK regeneration daemon forks a child communication pro
“expanded key, 1sjsm, 1shs2m. Each unit R represents                  cess U, COM, which freezes its version of the DAK and its
the random selection of one byte among the ExpK’s 2m bytes.           NRC, and sends synchronization information back to the
Each static key K is created using the CA-user aligned DAK,           CA COM. Then, the CA COM snapshots both users’ DAKs/
208 and the last user session DSK, 210. First, an expanded            NRCs from their corresponding CA’s DAK daemons, and
key (ExpK), 212, of twice the size of K is generated. Each of         starts the synchronization and authentication processes with
the DAK and the DSK is divided into (m/2) regions, indexed            both users’ communication child processes.
from 1 to (m/2). Each region of the DAK and the DSK is of                Upon Successful mutual synchronization and authentica
length 2 bytes, and each region of ExpK is 4 bytes. The               tion involving the three session parties, the CA COM gener
indexes of the four consecutive bytes of any region r, in the    25   ates a random dynamic session key (DSK) and encrypts it
ExpK, are indexed with the values: 4r-3, 4r-2, 4r-1, and 4r.          using the aligned DAK of each user, and sends it to both users.
The indexes of the two consecutive bytes of any region r, in          After receiving the encrypted DSK, each of the two users
the DAK and the DSK, are indexed with the values: 2r-1 and            child communication process decrypts it using its respective
2r. The four bytes of region r in the ExpKare filled from DAK         aligned DAK, and starts a secure communication session with
and DSK as follows:                                              30   the other child communication process, via the decrypted
                                                                      DSK.
                                                                         In case of failure, the child processes are terminated with
                                                                      out interruption to the parent processes and/or daemons. This
                                                                      feature provides protection against a "synchronization distur
                                                                 35   bance' attack. In Such an attack, an intruder imitating a reg
                                                                      istered user or a CA might force the three DAK number
                                                                      regeneration-counters (NRCs) to freeze, which will create a
                                                                      chaotic State, but only in the child processes. The counters are
  Then, a random selection of m bytes from the 2m bytes of            continuously counting, i.e., DAKS are continuously regener
ExpK is performed, 216, based on the DAK1 byte as the            40   ated, in the daemons without stopping, except when reboot
random function seed, 214. Alternatively, any randomly                ing. The child processes snapshot, or “freeze”, the DAK/NRC
selected byte can serve as the random function seed. This             for use in the synchronization, authentication, and secure
function generates a sequence of m random numbers, in the             DSK exchange. Thus, the continuously running DAK dae
range between 1 and 2m, each of which represents the index            mons are unaffected in the parent processes in the event of a
of the byte to be placed as the next byte of K, 218. This        45   failure to establish a connection, or in the event of a synchro
operation is performed at both the Source and destination user        nization disturbance.
nodes. This method is used to form K when a user commu                   However, in the event of successful synchronization and
nication session is taking place and DSKs are being regener           authentication, the child processes at the users' nodes return
ated.                                                                 the aligned DAK and the newly generated DSK to their
  FIG. 15a illustrates the formation of K, 206 using the two     50   respective parent daemons in order to initialize a new state for
copies of the initial CA-user aligned DAK, 196, 198. This             DAK regeneration, forcing the daemon to discard the current
method is used to form K when a communication session is              value of DAK and DSK (if exists), and consider the newly
not taking place, i.e., the user DSK does not exist. Thus, the        returned versions in the DAK regeneration process. Also, the
mechanism of FIG. 15a follows the same pattern as FIG. 15b,           CA COM return the two aligned DAKs and the newly gen
except replacing the non-existing DSK by another copy of the     55   erated DSK to their respective DAK daemons at the CA in
initial DAK.                                                          order to initialize a new state for DAK regeneration, forcing
  Returning to FIG. 3, a diagrammatic overview of synchro             both local users’ daemons to discard their current DAK and
nization and authentication between users and a CA, and               DSK (if exists) values, and consider the newly returned ver
initial generation of the DSK by the CA is shown. DAK                 sions in the DAK regeneration process. Then, the CA COM
regeneration starts at both the user and the CA nodes, upon      60   terminates successfully, whereas the U. COM and U COM
user registration, where each generates the same sequence of          start a secure communication.
random DAKs, with the initial DAK as a seed, even after the              Referring to FIG. 4, a diagrammatic overview of synchro
user-CA connection is terminated. Thus, key exchange                  nization, authentication, and generation of DSK by a CA in
between users, as well as between users and the CA, is mini           response to a request from a source user (U) to communicate
mized to maintain a high level of security. Users and the CA     65   with a destination user (U) is provided. (See also FIG. 3.)
instead remain synchronized at all times with respect to DAK          Source user U requests a DSK generation from CA to com
regeneration. When the user-CA connection is terminated               municate with destination user U, and sends its frozen
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 24 of 26 PageID #: 41


                                                      US 7,860,254 B2
                        11                                                                            12
DAK NRC along with the request, 16. The CA forks a                      same DAK. FIGS. 6a and 6b illustrate the mutual authenti
CA COM, which snapshots the two users DAKs, namely                      cation method. FIG. 6a illustrates authentication of a user by
CA DAKU, and CA DAKU, and requests U to send its                        a CA, and FIG. 6b illustrates authentication of a CA by a user.
DAK NRC, 18. This request notifies U that U is trying to                The process begins by CA generating a random number, or
establish a secure communication with it. Once the CA has               nonce, N. CA sends N and E(N) to the user, where E(N) is the
received the UDAK NRC, 20, the synchronization process                  encrypted version of N using the CA. DAKU, the shared
is initiated, 22.                                                       and aligned DAK, as well as an “authenticate” message, 50.
   Synchronization ensures that the CA has DAK values iden              The user decrypts E(N) using its frozen DAK, which should
tical to the users’ DAK values, despite message propagation             be identical to CA DAKU, that of the CA, 64 and verifies
delay. The CA ensures that its locally snapshot DAK for U.         10
                                                                        that D(E(N))=N, 66. The user thus authenticates the CA, 68.
and the corresponding frozen DAK at US node are aligned,                If D(E(N)) does not equal N, then the user failed to authenti
and also ensures that its locally snapshot DAK for U and the            cate the CA and the connection is aborted, 70.
corresponding frozen DAK at US node, are aligned. To
compensate for propagation delay and align the correspond                 When the user has successfully authenticated the CA, 68,
ing CA’s DAK with each of the parties DAKs, the difference         15   the user encrypts N’ with its DAK, (E(N')), and sends E(N’)
(x) in the number of key regeneration counts (NRCs),                    back to the CA, as part of the authentication acknowledgment
between CA and each user, will be considered by the lagging             to complete the authentication process, 68. Upon receiving
party, which will regenerate its DAK an extra X times (See              the authentication acknowledgment back from the user, 52.
FIG.5.)                                                                 CA decrypts the received ciphered number, again using the
   If alignment is not achieved with both users, 26, CA                 aligned CA DAK U), 54 and compares the decrypted value
ignores the synchronization effects from the non-synchro                with the value of N, 56. If they are not equal, the CA reports
nized user(s), sends an abort message to both users before              a failure to authenticate the user, 60, and aborts the establish
killing its communication child process, and cancels the com            ment of a connection. If they are equal, the user is Success
munication due to lack of synchronization.                              fully authenticated by the CA, i.e., has been registered with
   In the event of successful synchronization with both users,     25
                                                                        the CA, 58. CA performs the same mutual authentication
24, the CA launches an authentication method, 28, to certify            method with the second user before user-to-user communi
their identity. (FIGS. 6a and 6b.) If successful authentication         cation takes place. When all parties have been mutually
of both users is not achieved, 32, CA ignores any synchroni             authenticated, CA proceeds to DSK generation, 62, the last
Zation effects of the non-authenticated user(s), sends an abort         step of FIG. 4.
message to both users before killing its communication child       30
process, and cancels the communication due to lack of                      AS Systems are prone to unpredicted shutdown events, such
authentication. If both users are fully authenticated and syn           as power loss, the dynamic encryption method and system
chronized with CA, 30, the CA randomly generates an initial             automatically freezes and resumes key regeneration upon
DSK and sends it to both users, encrypted with each user's              occurrence of such events. Referring to FIG. 7a, a diagram
corresponding aligned DAK, to begin data exchange, 34. This        35   illustrating freezing and resuming regeneration of DAKS
encryption process, 34, is identical to the process described in        when a CA experiences a shutdown event, is shown. FIG. 7b
FIG. 11, except that DSK, is replaced by DAK, and D, is                 shows freezing and resuming regeneration of DAKS when a
replaced by the initial DSK. After the entire process is com            user experiences a shutdown event. Referring to FIG. 7a, a
pleted, successful or unsuccessful, the CA COM terminates               CA is shown to experience a shutdown event, 72. The CA
and returns its status to the parent process.                      40   immediately sends a “freeze-DAK-regenerating message to
   Referring to FIG. 5, a diagram illustrates synchronization           all previously registered users, 74, as part of its shutdown
of DAKs between a CA and a user, based on the number                    handler routine. Meanwhile, the CA saves all users DAKs
regeneration-count for the DAK at each node. Initially, the             into a temporary file, 76. After shutting down, 78, for a time
number-regeneration-count of the DAK for user (U) at the                periodt, the CA reboots and reloads all the previously saved
CA, (CA DAK NRCU), is compared to the number-regen                 45   DAKs. The CAthen requests the DAK NRC from all users to
eration-count of the DAK at the user's node (U DAK NRC),                ensure validity of the current DAKs, 80. Then, the CA starts
36. If the two NRCs are equal, then the CA and user are                 the synchronization process, 82 as described with respect to
synchronized. If the comparison of the NRCs is outside of a             FIG. 5. The CAthen initiates the mutual authentication pro
predetermined acceptable range, a “failure-to-synchronize”              cess with all successfully synchronized users, 84. (FIGS. 6a
message is reported, 40. This occurs when ICA DAK NRC              50   and 6b.) Finally, the CA sends a “resume-DAK-regenerating
 U-U DAK NRC,38, is larger than a predetermined value,                  message to its registered and Successfully synchronized and
and the communication is terminated.                                    authenticated users, in order to resume realigned regeneration
   If the comparison of the NRCs is within the predetermined            of the DAKs, 85. A similar method is performed by the user in
acceptable range, then the lagging party performs a number of           the event of a user's system shutdown, as depicted in FIG.7b.
DAK regenerations equal to the calculated difference in order      55      After a user is registered with a CA, the user may request a
to synchronize (i.e., align the DAKs) with the other party. For         secure communication with another user. Referring to FIG. 8,
example, if the CANRC lags behind that of the user, 42, then            a diagram illustrates secure communication establishment at
the CA performs (U DAK NRC-CA DAK NRCUI)                                the source user (U) side. The source user first determines
regenerations of its DAK in order to align with that of U, 44.          whether it is registered to the CA, 86. If not, the user performs
If the user NRC lags behind that of the CA, the CA sends a         60   the registration procedure and receives its initial DAK via a
“synchronize” message, including the calculated NRC differ              common secure channel, 88. (See also FIG. 2.) Then, the
ence, 46, so that the user can perform the appropriate number           Source user's DAK daemon forks a child communication
of regenerations to synchronize with the CA. Once the user              process U. COM,90, which freezes its DAK generation and
performs the regenerations, it signifies that it has done so to         runs on behalf of the user until the end of the users’ session
the CA, 48.                                                        65   communication. U COM requests a secure connection
  Once the parties are synchronized, mutual authentication              establishment with the destination user (U) from the CA, and
of DAKs is performed to ensure the parties indeed share the             sends its frozen DAK NRC for synchronization purposes. In
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 25 of 26 PageID #: 42


                                                      US 7,860,254 B2
                             13                                                                        14
the event of successful handshaking with the CA, 92 (FIG.                  After successful handshaking, U uses the initial DSK to
10), the source user receives an initial dynamic session key            randomly generate in DSKs (DSK, 1sisn) of the same size
DSK, from the CA, 94.                                                   as the initial DSK (used as a seed), 116. Beginning with the
   The U-U, data exchange session uses the shared symmet                same initial DSK at both U and U sites, Urandomly derives
ric DSK sent by the CA to both users. However, to increase              the same set of n regenerated DSKS as the Source user U, and
the level of dynamic encryption to n crypto parallel streams,           parallels the encryption method described at the source user
a set of n updated DSKs is derived randomly from the initial            side in reverse, to decrypt the transmitted data. U receives a
DSK, used as a seed, sent by CA. The source user message is             block of n cipher records (Cipher; 1 sisn) 118. All cipher
stepped throughn records, or a “block', at a time, and the first        records are decrypted using each records corresponding
in DSKs generated are used to encrypt the first block of n         10   DSK, 120. Concatenation of the decrypted records provides
records. After that, in DSKs are regenerated for each consecu           the original message data to the destination user, 122. U.
tive block, as a function of the previously generated in DSKs           generates n new DSKs from the recovered block of data
and their corresponding n data records. (See FIG. 13.)                  records and the current DSKs to be used for decryption of the
   This process is depicted in FIG. 8 after the source user has         next block of cipher records, 124, as illustrated in FIG. 13.
had successful handshaking, 94. The source user first gener        15   The process is repeated, 126, until all the transmitted cipher
ates randomly n different DSKs (DSK, where 1 sisn), of the              data has been decrypted.
same size as the initial DSK, 96. Then, n data records of the              Referring to FIG. 12, a diagram illustrates the decryption
same size as the size of DSK (Record, where 1 sisn) are                 method at 120 of FIG. 9 in greater detail. To shuffle the m
extracted from the input data, 98, and encrypted 100. Next,             bytes of each of the received in cipher records, 158, back to the
for every Record, and its current DSK, as input, a new DSK, is          correct order, a permutation table PT, is generated for each
regenerated, 102. This is depicted in greater detail in FIG. 13,        cipher record C, 160. The permutation table is generated, as
on a byte-by-byte basis. Finally, the n ciphered records are            at the source side, as a copy of the corresponding DSK.
transmitted to U 104. The encryption method described at                Permutation is performed on the received cipher record bytes
100 of FIG. 8 is illustrated in greater detail in FIG. 11.              using each of the table entry's index and its associated entry
   Turning to FIG. 11, a diagram illustrates the encryption        25   value, as indices of the two bytes in the cipher record to be
method described at 100 of FIG.8. In FIG. 11: Di is thei"               swapped, but in bottom-up order, 162: permute C, with
byte of the i' data record, DSK,j) is the j' byte of the                CPT.I., for j from m down to 1. The result is a temporary
corresponding i" DSK, C," is thei" byte of the i” “tem                  cipher record C.", 164. The decryption method continues by
porary cipher record.” C, is the j'byte of the produced i”              performing the XOR operation on C,"j, 164 and the cor
cipher record, and PT, is the j" byte of the i' permutation        30   responding DSK,j), for 1sjsm 166. This results in the origi
table, 1sisn and 1sjsm, for n records, each of which is of              nal data record D, for 1 sisn, 168. The process continues as
m bytes.                                                                shown in FIG. 9, at 122.
   The data record D, and the DSK, are used to produce C.",                As discussed in FIGS. 8 and 9, upon request for a secure
which is permuted based on PT, to produce cipher record C.              communication, both the Source user and destination user
lsism, producing in cipher records. The encryption method
                                                                   35   must accomplish a successful handshaking process with the
uses a simple XOR logic operation as an encryption function             CA. FIG. 10 illustrates a user handshaking method with the
                                                                        CA. Upon receiving a message from the CA, 130, the user
between a DSK, and its corresponding data record D. The                 responds accordingly, 132. If an “abort’ message is received,
data byte D., 146, is XORed with the corresponding key                  then the user terminates the communication child process in
byte DSK,j]. 148, resulting in a temporary cipher byte C."         40   charge of the connection, 144. If authentication is requested,
II, 150. To shuffle the C," bytes around, a permutation table           138, the user mutually authenticates with the CA as described
PT, 152 is generated as a copy of the corresponding DSK.                in FIG. 6(b). If a “synchronize” message is received including
The PT, bytes are scanned from index 1 to index m, using each           a number (X), the user performs X regenerations of its DAK, in
entry's index and its associated entry value, as indices of two         order to be synchronized with the CA, i.e., aligning to the
bytes in the temporary cipher record to be swapped. The            45   same DAK 134, as described in FIG. 5. An acknowledgment
permutation is performed as follows: permute C," with                   message is then sent back to the CA, 136.
C,"|PT.I., for 1sjsm, which results in the final cipher                    After either synchronization or authentication, the user
record C, 156. After n data records are encrypted with n                waits for a "session key message including an encrypted
DSKs as aforementioned, the final cipher block, made up of n            DSK, (E(DSK)). The encrypted DSK is decrypted, 140.
cipher records (C, where 1 sisn), is available for transmis        50   Then, the communication child process returns the aligned
Sion, and a set of n new DSKS is regenerated for encryption of          DAK and the new DSK to its parent daemon in order to
the next data block, as shown in FIG. 13.                               initialize a new state for the DAK regeneration state, 141, and
   Returning to FIG. 8, the final cipher block is transmitted to        the communication between the Source and destination is
U 104 after having generated the n updated DSKs, 102, for               securely established, 142. The process continues at 96 of FIG.
encrypting the next data block of n records. The method of         55   8 and 116 of FIG. 9.
data encryption and transmission is repeated, 106, until the              Turning to FIG. 13, a diagram illustrates the dynamic ses
entire data Volume has been encrypted and transmitted.                  Sionkey (DSK) regeneration method of FIG. 8, 102, and FIG.
   The decryption method is depicted in FIG. 9 at the desti             9, 124, where DSK, represents the j" byte of the last i”
nation side, U. Initially, U receives a communication                   dynamic sessionkey, D,j represents thei" byte of the lasti"
request from the CA, 108. Then its DAK daemon forks a child        60   data record, and ExpK,h] represents the h" byte of the i'
communication process U, COM in order to freeze the gen                 “expanded key, 1sisnand 1 sism, 1shs2m. Each unit R
eration of its version of DAK and sends the DAK NRC to the              represents the random selection of one byte among the Exp
CA for synchronization purposes, 110. U COM will run on                 K.'s 2m bytes. Each newly generated DSK, is created using
behalf of the user until the end of the users’ session commu            the last exchanged data record D, 172 and the last DSK, 170.
nication. In the event of successful handshaking with the CA,      65   First, an expanded key (ExpK), 174, oftwice the size of DSK,
112 (FIG. 10), the destination user receives an initial dynamic         is generated. Each of DSK, D, and ExpK, is divided into
session key DSK, from the CA, 114.                                      (m/2) regions, indexed from 1 to (m/2). Each region of DSK,
Case 1:20-cv-01441-UNA Document 1-1 Filed 10/26/20 Page 26 of 26 PageID #: 43


                                                      US 7,860,254 B2
                               15                                                                      16
and D, is of length 2 bytes, and each region of ExpK, is 4 bytes.          regenerating a new encryption key at the source node as a
The indexes of the four consecutive bytes of any region r, in                 function of the data record and a previous encryption key
the ExpK, are indexed with the values: 4r-3, 4r-2, 4r-1, and                  by performing a logic operation on the previous encryp
4r. The indexes of the two consecutive bytes of any region r,                 tion key and the data record; and
in the DSK, and D, are indexed with the values: 2r-1 and 2r. 5             performing a logic operation on the previous encryption
Filling the four bytes of region r in the ExpK, from DSK, and                 key and the data record to form an expanded key.
D, is defined as follows:                                                  2. The method of claim 1 wherein the step of regenerating
                                                                        a new encryption key by performing a logic operation com
                                                                        prises regenerating a new encryption key by performing an
                                                                        XOR logic operation on the previous encryption key and the
                                                                        data record.
                                                                           3. The method of claim 1 further comprising the step of
                                                                        selecting bytes from the expanded key to generate the new
        ExpK.4rs-(DSK2r-1)XOR(DSK2r)XOR(D,                              encryption key.
           2r-1)XOR(D,2r)                                          15      4. The method of claim 3 wherein the step of selecting
   Then, a random selection of m bytes from the 2m bytes of             bytes from the expanded key to generate the new encryption
ExpK, is performed, 178, based on the DSK, 1 byte as the                key comprises randomly selecting bytes from the expanded
random function seed, 176. Alternatively, any randomly                  key to generate the new encryption key.
selected byte can serve as the random function seed. This                  5. The method of claim 4 wherein the step of randomly
function generates a sequence of m random numbers, in the               selecting bytes from the expanded key to generate the new
range between 1 and 2m, each of which represents the index              encryption key comprises randomly selecting bytes from the
of the byte to be placed as the next byte of the newly generated        expanded key using a byte from the previous encryption key
DSK, 180. This operation is performed at both the source and            as a seed of random generation.
destination user nodes. The method can be performed peri                   6. The method of claim 1 further comprising the step of
odically or aperiodically (with mutual consent of Source and       25   encrypting the data record with the new encryption key to
destination), depending on the implementation of the inven              form encrypted data.
tion.                                                                      7. The method of claim 6 wherein the step of encrypting the
   It will be understood by those of skill in the art that the          data record with the new encryption key comprises perform
ExpK of FIGS. 13 and 14, can alternatively be comprised of              ing a logic operation on the data record and the new encryp
any number of bytes, and the invention is not limited to any       30   tion key.
particular size for ExpK. It will also be understood that the              8. The method of claim 7 wherein the step of performing a
byte positions chosen to be XORed together to fill the posi             logic operation on the data record and the new encryption key
tions of the ExpK of FIGS. 13 and 14 could similarly be                 comprises performing an XOR operation on the data record
altered, and still remain within the inventive scope of the             and the new encryption key.
dynamic encryption and authentication method. It will also be      35      9. The method of claim 7 wherein the step of performing a
understood that the size of the regions of the keys used to             logic operation on the data record and the new encryption key
regenerate new DSKs and DAKs, need not be 2 or 4 bytes, but             comprises forming a cipher.
could be of any size within the size of the respective keys.               10. The method of claim 9 further comprising the step of
Similarly, alternative logic operations could be substituted for        permuting portions of the cipher to form another cipher.
the XOR operation.                                                 40      11. The method of claim 6 further comprising the step of
   Although the invention has been described in detail with             transmitting the encrypted data from the source node over a
reference to this preferred embodiment, other embodiments               data stream.
can achieve the same results. Variations and modifications of        12. The method of claim 11 further comprising the step of
the present invention will be obvious to those skilled in the art receiving the encrypted data at a destination node.
and it is intended to cover in the appended claims all Such 45 13. The method of claim 12 further comprising the step of
modifications and equivalents. The entire disclosures of all decrypting the encrypted data at the destination node.
references, applications, patents, and publications cited            14. The method of claim 13 wherein the step of decrypting
above are hereby incorporated by reference.                       the encrypted data comprises decrypting with a previous
   What is claimed is:                                            decryption key.
   1. A method of providing a secure data stream between 50 15. The method of claim 14 further comprising the step of
system nodes, the method comprising:                              regenerating a new decryption key using the decrypted data
   providing a previous encryption key:                           and a previous decryption key.
   creating a data record at a source node, the data record
      including plaintext to be exchanged;                                              k   k   k    k  k
